                                                            THIS ORDER IS APPROVED.


                                                            Dated: March 26, 2021



   1

   2
                                                           Brenda Moody Whinery, Chief Bankruptcy Judge
   3                                                       _________________________________

   4

   5

   6

   7                            UNITED STATES BANKRUPTCY COURT

   8                                     DISTRICT OF ARIZONA

   9   In re:                                       Chapter 7
  10   FARWEST PUMP COMPANY,                        Case No. 4:17-bk-11112-BMW
  11
                             Debtor.                ORDER APPROVING TRUSTEE’S
  12                                                MOTION TO APPROVE SETTLEMENT
                                                    WITH DAVID LEONARD
  13

  14            Having reviewed the Trustee’s Motion to Approve Settlement with David Leonard
  15   [Doc 835] (“Motion”) and any response or reply, and good cause appearing,
  16
                IT IS HEREBY ORDERED that:
  17
                1.    The Motion is granted, and the settlement between the Trustee and
  18
       creditor, David Leonard and David J. Leonard, PLC as attached to the Motion, and
  19
       attached here as Exhibit A, is approved.
  20
                2.    This Court retains jurisdiction to adjudicate any disputes regarding
  21

  22
       and/or enforce the terms of this Order and the settlement.

  23                                   DATED AND SIGNED ABOVE

  24

  25

  26




Case 4:17-bk-11112-BMW       Doc 842 Filed 03/26/21 Entered 03/29/21 07:03:58         Desc
                              Main Document    Page 1 of 5
                                  EXHIBIT A




Case 4:17-bk-11112-BMW   Doc 842 Filed 03/26/21 Entered 03/29/21 07:03:58   Desc
                          Main Document    Page 2 of 5
             23    1




Case 4:17-bk-11112-BMW   Doc 842 Filed 03/26/21 Entered 03/29/21 07:03:58   Desc
                          Main Document    Page 3 of 5
Case 4:17-bk-11112-BMW   Doc 842 Filed 03/26/21 Entered 03/29/21 07:03:58   Desc
                          Main Document    Page 4 of 5
Case 4:17-bk-11112-BMW   Doc 842 Filed 03/26/21 Entered 03/29/21 07:03:58   Desc
                          Main Document    Page 5 of 5
